Fourth Court of Appeals
                               San Antonio, Texas
                                   September 19, 2016

                                   No. 04-16-00309-CR

                                  Sherman ROBINSON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR5888
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER

       Appellant’s Second Motion for Extension of Time is hereby GRANTED. No further
extensions absent extraordinary circumstances. Time is extended to October 21, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court